DETAILED ACTION
This correspondence is in response to the communications received November 2, 2020.  Claims 14-21 are pending.  Claims 1-13 have been cancelled.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Claims 1-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 2, 2020.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

The application has been amended as follows: 

In the Claims:

Please cancel claims 1-13.  The claims are directed to an unelected embodiment that was elected without traverse in the response dated November 2, 2020.


REASONS FOR ALLOWANCE
Claims 14-21 are allowed. 

The following is an Examiner's statement of reasons for allowance: The apparatus arrangement for cleaning as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 14, the prior art discloses an apparatus arrangement for cleaning, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the following details which set forth the conditions to deform a dummy wafer by vacuum differential of the vacuum support gripping chuck to allow for the cleaning fluid spray to be directed at different heights of the inner sidewall 

    PNG
    media_image1.png
    597
    639
    media_image1.png
    Greyscale

	The closest arrangement for cleaning inner sidewalls of a processing vessel found in the prior art is Saito (US 2018/0369881), as shown in Figs. 2 and 3 (reproduced below), ¶ 0051, however Saito uses gas instead of liquid.  Fig. 2 shows a first step with dummy wafer to clean a lower inner sidewall portion, then in Fig. 3 shows a further reflecting plate 60 is added to deflect the gas to the higher portions of the sidewall.  

    PNG
    media_image2.png
    357
    495
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    345
    462
    media_image3.png
    Greyscale



Double Patenting
A non-statutory double patenting rejection was considered in light of the Applicant’s co-pending (now allowed) application 16/504,092, which carries out the same intended outcome of 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893